1











EXHIBIT 10.1







ASSIGNMENT AGREEMENT







THIS ASSIGNMENT AGREEMENT

is dated and made for reference effective as fully executed on this 22nd day of
September, 2005.









BETWEEN:




INTERNATIONAL MINERAL RESOURCES LTD., a company duly incorporated under the laws
of the Turks and Caicos Islands and having an office address located at No. 1
Caribbean Place, P.O. Box 97, Leeward Highway, Providenciales, Turks and Caicos
Islands;







(the “Assignor”);

OF THE FIRST PART




AND:




LAKEFIELD VENTURES, INC., a company duly incorporated under the laws of the
State of Nevada and having an address for notice and delivery located at 10580
N. McCarran Blvd., Building 115-208, Reno, Nevada, 89503;







(the “Assignee”);

OF THE SECOND PART







(the Assignor and the Assignee being hereinafter singularly also referred to as
a “Party” and collectively referred to as the “Parties” as the context so
requires).







WHEREAS

:






A.

The Assignor is a body corporate subsisting under and registered pursuant to the
laws of the Turks and Caicos Islands;




B.

The Assignor is a creditor of United Energy Metals S.A., a company incorporated
under the laws of Argentina, in the amount of US$70,300, which is owing from
United Energy Metals S.A. to the Assignor (the “Debt”);




C.

The Assignor is the owner of an option (the “Option”) to acquire 499 shares in
the capital stock of United Energy Metals S.A. pursuant to an Option Agreement
entered into between the Assignor and United Energy Metals S.A., dated September
21, 2005 (the “Option Agreement”).  




D.

United Energy Metals S.A. is in the business of acquiring, exploring and
developing mineral properties in Argentina and is the legal and beneficial owner
of certain permits and applications for uranium exploration and exploitation in
the Province of Chubut, Argentina;




E.

The Assignor desires to assign and transfer the Debt and the Option it holds to
acquire 499 shares of capital stock of United Energy Metals S.A. to the Assignee
in exchange for certain consideration in accordance with the terms and
conditions of this Agreement;




F.

The Assignee is prepared to accept the assignment and transfer of the Debt and
the Option;




G.

The Parties hereto have agreed to enter into this Assignment Agreement (the
“Assignment Agreement”) which formalizes, in its entirety, the Assignment
Agreement, as contemplated, and which clarifies their respective duties and
obligations in connection with the assignment by the Assignor to the Assignee of
the Debt and the Option;







NOW THEREFORE THIS ASSIGNMENT AGREEMENT WITNESSETH that in consideration of the
mutual promises, covenants and agreements herein contained, THE PARTIES HERETO
COVENANT AND AGREE WITH EACH OTHER as follows:




Article 1

SCHEDULES AND INTERPRETATIONS




1.1

Schedules.   For the purposes of this Assignment Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following shall
represent the Schedules which are attached to this Assignment Agreement and
which form a material part hereof:




    Schedule

   Description




Schedule “A”:

Acknowledgement of Representations, Warranties and Covenants by United Energy
Metals S.A.; and

Schedule “B”:

Net Smelter Return Royalty.




1.2

Interpretation.   For the purposes of this Assignment Agreement, except as
otherwise expressly provided or unless the context otherwise requires:




(a)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Assignment Agreement as a whole and not to any particular Article,
section or other subdivision of this Assignment Agreement;




(b)

any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and




(c)

words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.








2














Article 2

ASSIGNMENT AND TRANSFER OF THE DEBT AND THE OPTION HELD BY THE ASSIGNOR IN
UNITED ENERGY METALS S.A. TO THE ASSIGNEE




2.1

Assignment of the Debt and the Option.   Subject to the terms and conditions
hereof and based upon the representations and warranties contained in Articles
“3” and “4” hereinbelow and prior satisfaction of the conditions precedent which
are set forth in Article “5” hereinbelow, the Assignor hereby agrees, to assign
and transfer at the Closing Date (as hereinafter determined) all of its
respective rights, entitlement and interest in and to the Debt and the Option to
the Assignee and the Assignee hereby agrees to accept the assignment and
transfer of the Debt and the Option from the Assignor on the terms and subject
to the conditions contained in this Assignment Agreement.







2.2

Consideration for Assignment of the Debt and the Option.   The total
consideration to be paid by the Assignee to the Assignor on the Closing Date for
the assignment of the Debt and the Option to the Assignee will be as follows:




(a)

US$50,000 by way of a bank draft or certified cheque;




(b)

issue to the Assignor 8,000,000 shares of the Assignee (the “Purchase Price
Common Shares”), subject to applicable resale restrictions;




(c)

pay to the Assignor the Royalty as per Article 7 below; and




(d)

On or before ten (10) business days after the execution of this Assignment
Agreement, the Assignee shall pay US$30,000 to the Assignor with the balance of
US$20,000 to be paid on the Closing Date.  Such US$30,000 to be paid on or
before 10 business days after execution of this Assignment Agreement shall be
refundable if it is determined prior to the Closing Date that any shares which
may be issued under the Option Agreement are not allowed to be registered to the
Assignee due to any applicable Argentina laws.







Article 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

BY THE ASSIGNOR




3.1

Representations, Warranties and Covenants by the Assignor.   In order to induce
the Assignee to enter into and consummate this Assignment Agreement, the
Assignor hereby represents to, warrants to and covenants with the Assignee, with
the intent that the Assignee will rely thereon in entering into this Assignment
Agreement and in concluding the transactions contemplated herein, that, to the
best of the knowledge, information and belief of the Assignor, after having made
due inquiry:




(a)

it is duly incorporated under the laws of its respective jurisdiction of
incorporation and is validly existing and in good standing with respect to all
statutory filings required by the applicable corporate laws;




(b)

it is qualified to do business in those jurisdictions where it is necessary to
fulfill its obligations under this Assignment Agreement and it has the full
power and authority to enter into this Assignment Agreement and any agreement or
instrument referred to or contemplated by this Assignment Agreement;




(c)

it has the requisite power, authority and capacity to own and use all of its
respective business assets and to carry on its respective business as presently
conducted by it and to fulfill its respective obligations under this Assignment
Agreement;




(d)

the execution and delivery of this Assignment Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action, corporate
or otherwise, on its respective part;




(e)

the Option is valid, subsisting and in good standing and the Assignor is not in
default or breach of the Option and, to the knowledge of the Assignor, no
proceeding is pending or threatened to revoke the Option;




(f)

the Debt and the Option are owned beneficially by the Assignor with good and
marketable title thereto, free and clear of all encumbrances;




(g)

there are no other consents, approvals or conditions precedent to the
performance of this Assignment Agreement which have not been obtained;




(h)

this Assignment Agreement constitutes a legal, valid and binding obligation of
it enforceable against it in accordance with its terms, except as enforcement
may be limited by laws of general application affecting the rights of creditors;




(i)

no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;




(j)

the making of this Assignment Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:




(i)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of its respective constating documents;




(ii)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract
or commitment to which it is a party;




(iii)

give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which it is a party;




(iv)

give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or




(v)

constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and




(k)

neither this Assignment Agreement nor any other document, certificate or
statement furnished to the Assignee by or on behalf of the Assignor in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Assignee to enter into this
Assignment Agreement.




3.2

Representations, Warranties and Covenants by the Assignor respecting the
Purchase Price Common Shares.   In order to induce the Assignee to enter into
and consummate this Agreement, the Assignor hereby represents to, warrants to
and covenants with the Assignee, with the intent that the Assignee will also
rely thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of the knowledge, information and belief
of the Assignor, after having made due inquiry:




(a)

the Assignor acknowledges that the Purchase Price Common Shares will be issued
under certain exemptions from the registration and prospectus filing
requirements otherwise applicable under the Securities Act of 1933, as amended,
and that, as a result, the Assignor may be restricted from using most of the
remedies that would otherwise be available to the Assignor, the Assignor will
not receive information that would otherwise be required to be provided to the
Assignor and the Assignee is relieved from certain obligations that would
otherwise apply to the Assignee, in either case, under applicable securities
legislation;




(b)

the Assignor has not received, nor has the Assignor requested nor does the
Assignor require to receive, any offering memorandum or a similar document
describing the business and affairs of the Assignee in order to assist the
Assignor in entering into this Assignment Agreement and in consummating the
transactions contemplated herein;




(c)

the Assignor acknowledges and agrees that the Purchase Price Common Shares have
not been and will not be qualified or registered under the securities laws of
the United States or any other jurisdiction and, as such, the Assignor may be
restricted from selling or transferring such Purchase Price Common Shares under
applicable law;





3














3.3

Survival of the Representations, Warranties and Covenants by the Assignor.

  To the extent they have not been fully performed at or prior to the time of
Closing, each representation and warranty of the Assignor contained in this
Assignment Agreement or in any document, instrument, certificate or undertaking
given pursuant hereto shall:






(a)

be true and correct on and as of the Closing Date (as hereinafter defined) with
the same force and effect as though made or given on the Closing Date;




(b)

remain in full force an effect notwithstanding any investigations conducted by
or on behalf of the Assignee, and




(c)

survive the completion of the transactions contemplated by this Assignment
Agreement until the second anniversary of the Closing Date (as hereinafter
defined) and shall continue in full force and effect for the benefit of the
Assignee during that period, except that a claim for any breach of any of the
representations and warranties contained in this Assignment Agreement or in any
agreement, instrument, certificate or other document executed or delivered
pursuant hereto involving fraud or fraudulent misrepresentation may be made at
any time following the Closing Date, subject only to applicable limitation
periods imposed by law.







Article 4

WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE ASSIGNEE




4.1

Warranties, Representations and Covenants by the Assignee.   In order to induce
the Assignor to enter into and consummate this Assignment Agreement, the
Assignee hereby warrants to, represents to and covenants with the Assignor, with
the intent that the Assignor will rely thereon in entering into this Assignment
Agreement and in concluding the transactions contemplated herein, that, to the
best of the knowledge, information and belief of the Assignee, after having made
due inquiry:




Corporate Status of the Assignee




(a)

the Assignee is a company with limited liability duly and properly incorporated,
organized and validly subsisting under the laws of the State of Nevada being the
only jurisdiction where it is required to be registered for the purpose of
enabling it to carry on its business and own its property as presently carried
on and owned;




(b)

the Assignee has good and sufficient power, authority and right to own or lease
its property, to enter into this Assignment Agreement and to perform its
obligations hereunder;




Authorization




(c)

this Agreement has been duly authorized, executed and delivered by the Assignee
and is a legal, valid and binding obligation of the Assignee, enforceable
against the Assignee, as the case may be, by the Assignor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency and other
laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction;




Share Capital




(d)

the authorized capital of the Assignee consists of 150,000,000 shares of common
stock of which 39,547,000 shares of common stock of the Assignee have been duly
issued and are outstanding as fully paid and non-assessable, and 10,000,000
shares of preferred stock of which no shares of preferred stock are issued and
outstanding;




(e)

all of the issued and outstanding shares of the Assignee are listed and posted
for trading on the NASD Over-the-Counter Bulletin Board (the “OTCBB”);




(f)

the Assignee will allot and issue the Purchase Price Common Shares on the
Closing Date as fully paid and non-assessable in the capital of the Assignee,
free and clear of all actual or threatened liens, charges, security interests,
options, encumbrances, voting agreements, voting trusts, demands, limitations
and restrictions of any nature whatsoever, other than hold periods or other
restrictions imposed under applicable securities legislation or by securities
regulatory authorities;




Options




(g)

no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Assignee;




No Subsidiaries




(h)

except for the transactions contemplated in this Assignment Agreement, the
Assignee does not own and does not have any agreements of any nature to acquire,
directly or indirectly, any shares in the capital of or other securities, equity
or proprietary interests in any person, and the Assignee does not have any
agreements to acquire or lease any other business, property, assets or
operations;




No Violation




(i)

the execution and delivery of this Assignment Agreement by the Assignee and the
consummation of the transactions herein provided for will not result in:




(i)

the breach or violation of any of the provisions of, or constitute a default
under, or conflict with or cause the acceleration of any obligation of the
Assignee under:




(A)

any contract to which the Assignee is a party or by which it is bound;




(B)

any provision of the constating documents or by-laws or resolutions of the board
of directors (or any committee thereof) of the Assignee;




(C)

any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over the Assignee;




(D)

any licence, permit, approval consent or authorization held by the Assignee
which is necessary to the operation of the Assignee’s business; or




(E)

any applicable law, statute, ordinance, regulation or rule;




Financial Statements




(j)

the Assignee’s financial statements have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods, are correct and complete and present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and financial
condition of the Assignee as at the respective dates of and for the respective
periods covered by the Assignee’s financial statements;




(k)

for any period up to the time of Closing the Assignee will not have any debts or
liabilities whatsoever (whether accrued, absolute or contingent or otherwise),
including any liabilities for federal, state, sales, income, corporate or any
other taxes of the Assignee except for;




(i)

the debts and liabilities disclosed on, provided for or included in the balance
sheet forming a part of the most recent of the Assignee’s financial statements;




(ii)

debts or liabilities disclosed in this Assignment Agreement or any Schedule
hereto; and




(iii)

liabilities incurred by the Assignee in the ordinary course of the Assignee’s
business subsequent to the date of the balance sheet referred to in subparagraph
(k)(i) above;




Tax Matters




(l)

the Assignee has duly and timely filed all returns, elections and designations
required to be filed by it with any taxation authority or if not filed on a
timely basis, all fees, penalties, interest and other amounts payable as a
result thereof have been paid and no such returns, elections or designations
contain any misstatement or omit any statements that should have been included
and each return, election and designation, including accompanying schedules and
statements is true, correct and complete;




(m)

the Assignee has paid in full all amounts (including but not limited to sales,
use and consumption taxes and taxes measured on income and all instalments of
taxes) owing to all federal, state, territorial and municipal taxation
authorities due and payable by it up to the date hereof;




(n)

adequate provision has been made by the Assignee for taxes payable for the
current period for which tax returns are not yet required to be filed;




(o)

there are no agreements, waivers or other arrangements providing for any
extension of time with respect to the filing of any tax return by the Assignee;
or with respect to the payment of any tax or any governmental charge, penalty,
interest or fine by the Assignee; or with respect to the issuance of any tax
assessment or reassessment;




(p)

there are no actions, suits, proceedings, investigations or claims now
threatened by any governmental authority or pending against the Assignee as
initiated by any governmental authority in respect of any amounts, including but
not limited to taxes, governmental charges or assessments;




(q)

there are no matters under discussion with any governmental authority relating
to any amounts, including but not limited to taxes, governmental charges or
assessments asserted or to be asserted by such authority;




(r)

the Assignee is not aware of any circumstances that might result in any
threatened, proposed or actual assessment or reassessment against the Assignee;




Dividends and Distributions




(s)

since the date of incorporation, the Assignee has not:




(i)

declared or paid any dividends;




(ii)

declared or made any other distributions on any of its issued shares, except for
the recent forward stock split on a basis of 11.14 new shares for each one (1)
old share, which was effective June 6, 2005; or




(iii)

directly or indirectly, redeemed, purchased or otherwise acquired any of its
issued shares or agreed, or is obligated, so to do;




Legal Proceedings




(t)

there are no actions, suits, proceedings or outstanding claims or demands
instituted before any federal, state, municipal or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, or by or before an arbitrator or arbitration board or
pending or threatened against or affecting the Assignee or its property or the
Assignee’s business, nor is there any basis for any such action, suit,
proceeding or claim;




(u)

there are no orders, decrees, injunctions or judgments of any court or of any
federal, provincial, territorial or municipal department, agency, commission,
board, bureau or instrumentality, domestic or foreign, instituted, pending,
threatened or obtained against or affecting the Assignee or its property or the
Assignee’s business; nor is there any basis for any such order, decree,
injunction or judgment;




(v)

there is no legal impediment to the continued operation, in the ordinary course,
of the property and the Assignee’s business;




(w)

the Assignee has not violated nor is it violating any federal, state,
territorial or municipal statute, regulation, ordinance, rule or order
applicable to the Assignee’s business or to any of its property or its ownership
thereof;




(x)

the Assignee has complied with all applicable federal, state, territorial and
municipal statutes, regulations, ordinances, rules and orders;




Directors and Officers




(y)

the present directors and officers of the Assignee are as follows:




Name

Position




Michael Iverson

President, Secretary, Treasurer and

Director

Luis Goyzueta

Director




Full Disclosure




(z)

the Assignee has no information or knowledge of any fact not communicated to the
Assignor and relating to the Assignee or to the Assignee’s business or to its
issued and outstanding securities which, if known to the Assignor, might
reasonably be expected to deter the Assignor from entering into this Assignment
Agreement or from completing the transactions contemplated by this Assignment
Agreement.




4.2

Survival of the Representations, Warranties and Covenants by the Assignee.

  To the extent they have not been fully performed at or prior to the time of
Closing, each representation and warranty of the Assignee contained in this
Assignment Agreement or in any document, instrument, certificate or undertaking
given pursuant hereto shall:






(a)

be true and correct on and as of the Closing Date (as hereinafter defined) with
the same force and effect as though made or given on the Closing Date;




(b)

remain in full force an effect notwithstanding any investigations conducted by
or on behalf of the Assignor, and




(c)

survive the completion of the transactions contemplated by this Assignment
Agreement until the second anniversary of the Closing Date (as hereinafter
defined) and shall continue in full force and effect for the benefit of the
Assignor during that period, except that a claim for any breach of any of the
representations and warranties contained in this Assignment Agreement or in any
agreement, instrument, certificate or other document executed or delivered
pursuant hereto involving fraud or fraudulent misrepresentation may be made at
any time following the Closing Date, subject only to applicable limitation
periods imposed by law.







Article 5

CONDITIONS PRECEDENT TO CLOSING




5.1

The Assignor’s Conditions Precedent.   The assignment and transfer of the Option
to the Assignee is subject to the following terms and conditions for the
exclusive benefit of the Assignor, to be fulfilled or performed at or prior to
the Closing Date (as herein after defined):




(a)

the representations and warranties of the Assignee contained in this Assignment
Agreement shall be true and correct [in all material respects] at the Closing
Date, with the same force and effect as if such representations and warranties
were made at and as of such time;




(b)

all of the terms, covenants and conditions of this Assignment Agreement to be
complied with or performed by the Assignee at or before the Closing Date shall
have been complied with or performed;




(c)

no legal action or proceeding shall be pending or threatened by any person to
enjoin, restrict or prohibit the assignment and transfer of the Option
contemplated hereby.




If any of the conditions contained in this section 5.1 shall not be performed or
fulfilled at or prior to the Closing Date to the satisfaction of the Assignor,
acting reasonably, the Assignor may, by notice to the Assignee, terminate this
Assignment Agreement and the obligations of the Assignor under this Assignment
Agreement shall be terminated.  Any such condition may be waived in whole or in
part by the Assignor in writing without prejudice to any claims it may have for
breach of covenant, representation or warranty.




5.2

Assignee’s Conditions Precedent.   The assignment and transfer of the Option
from the Assignor to the Assignee is subject to the following terms and
conditions for the exclusive benefit of the Assignee, to be fulfilled or
performed at or prior to the Closing Date (as hereinafter defined):




(a)

the representations and warranties of the Assignor contained in this Assignment
Agreement shall be true and correct at the Closing Date, with the same force and
effect as if such representations and warranties were made at and as of such
time;




(b)

all of the terms, covenants and conditions of this Assignment Agreement to be
complied with or performed by the Assignor at or before the Closing Date shall
have been complied with or performed;




(c)

no legal action or proceeding shall be pending or threatened by any person to
enjoin, restrict or prohibit the assignment and transfer of the Option
contemplated hereby; and




(d)

United Energy Metals S.A. shall have executed the acknowledgement attached
hereto as Schedule “A”, which confirms that all of the representations,
warranties and covenants of United Energy Metals S.A. made in the Option
Agreement are true and correct at and as of the Closing Date of this Assignment
Agreement.




If any of the conditions contained in this section 5.2 shall not be performed or
fulfilled at or prior to the Closing Date to the satisfaction of the Assignee,
acting reasonably, the Assignee may, by notice to the Assignor, terminate this
Assignment Agreement and the obligations of the Assignee under this Assignment
Agreement shall be terminated.  Any such condition may be waived in whole or in
part by the Assignee in writing without prejudice to any claims it may have for
breach of covenant, representation or warranty.








4














Article 6

CLOSING AND EVENTS OF CLOSING




6.1

Closing and Closing Date.   The closing (the “Closing”) of the within assignment
and transfer of the Debt and the Option as contemplated in the manner as set
forth in Article “2” hereinabove, together with all of the transactions
contemplated by this Assignment Agreement and the satisfaction of all of the
conditions precedent which are set out in Article “5” hereinabove, shall occur
on the later of November 1, 2005, and the date that the Assignee becomes
registered as a foreign company in Argentina (the “Closing Date”), or on such
earlier or later Closing Date as may be agreed to in advance and in writing by
each of the Parties hereto, and will be closed at the offices of the Assignee’s
counsel, Devlin Jensen, located at 2550 – 555 W. Hastings St., Vancouver, B.C.,
Canada  V6B 4N5 at 10:00 a.m. (Pacific time) on the Closing Date.




6.2

Latest Closing Date.   If the Closing Date has not occurred by December 15,
2005, subject to an extension as may be mutually agreed to by the Parties for a
maximum of 14 days per extension, then the Assignee and the Assignor shall each
have the option to terminate this Assignment Agreement by delivery of written
notice to the other Party.  Upon delivery of such notice, this Assignment
Agreement shall cease to be of any force and effect except for Section 12
hereinbelow, which shall remain in full force and effect notwithstanding the
termination of this Agreement.




6.3

Documents to be delivered by the Assignor no later than the Closing Date.   No
later than the Closing Date, and in addition to the documentation which is
required by the agreements and conditions precedent which are set forth
hereinabove, the Assignor shall also execute and deliver or cause to be
delivered to the Assignee all such other documents, resolutions and instruments
as may be necessary to complete all of the transactions contemplated by this
Assignment Agreement and including, without limitation, the necessary assignment
and transfer of the Debt and the Option to the Assignee free and clear of all
liens, security interests, charges and encumbrances, and in particular
including, but not being limited to, the following materials:




(a)

a certified copy of the resolutions of the directors, and shareholders if
necessary, of the Assignor authorizing the assignment and transfer of the Debt
and the Option to the Assignee;




(b)

a certificate of an officer of the Assignor, dated as of the Closing Date,
certifying that the warranties, representations, covenants and agreements of the
Assignor contained in this Assignment Agreement are true and correct in all
respects and will be true and correct as of the Closing Date;




(c)

a certified copy of the executed Schedule “A” by the President of United Energy
Metals S.A., dated as of the Closing Date, which is the acknowledgement and
confirmation by United Energy Metals S.A. that all of the representations,
warranties and covenants of United Energy Metals S.A. made in the Option
Agreement are true and correct at and as of the Closing Date of this Assignment
Agreement; and




(d)

all such other documents and instruments as the Assignee’s solicitors may
reasonably require.




6.4

Documents to be delivered by the Assignee.   No later than the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Assignee shall also
execute and deliver or cause to be delivered to the Assignor, all such other
documents, resolutions and instruments that may be necessary for the Assignor to
complete all of the transactions contemplated by this Assignment Agreement and
including, without limitation, the necessary assignment and transfer of the Debt
and the Option to the Assignee free and clear of all liens, security interests,
charges and encumbrances, and in particular including, but not being limited to,
the following materials:




(a)

a certified copy of the resolutions of the directors of the Assignee providing
for the approval of all of the transactions contemplated hereby;




(b)

an executed treasury order of the Assignee providing for the due issuance of all
of the Purchase Price Common Shares to the order and direction of the Assignor
in accordance with Section 2.2 hereinabove;




(c)

a certified cheque or bank draft payable to the Assignor for that part of the
Purchase Price contemplated to be paid at the time of Closing to be paid in
cash;




(d)

a certificate of an officer of the Assignee, dated as of the Closing Date,
acceptable in form to the Assignor, or its legal counsel if applicable, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Assignee contained in this Assignment Agreement are true and
correct and will be true and correct as of the Closing Date as if made by the
Assignee on the Closing Date; and




(e)

all such other documents and instruments as the Assignor’s solicitors may
reasonably require.







Article 7

ROYALTY




7.1

The Assignee shall pay to the Assignor a 5% Net Smelter Return Royalty (“NSR”)
on all uranium production, on the terms and conditions set out in Schedule “B”
hereto and a 5% Net Smelter Return Royalty (“NSR”) on all other minerals, on the
terms and conditions set out in Schedule “B”.  The 5% NSR royalty noted above is
subject to a “buy out” provision that allows the Assignee at any time, to
purchase a 2% NSR royalty for US $4,000,000 (US 4 million dollars).




7.2

Royalty payments shall be accompanied by a complete statement showing the
computation of amounts due and the Assignee shall ensure that United Energy
Metals S.A. shall keep full, true and accurate records, files and books of
account, according to Argentina general accepted accounting principles, at its
principal place of business containing all particulars that may be required for
the full computation and verification of the Royalty payable to the Assignor.




7.3

The Assignor may request that an independent auditing firm verify the accuracy
of the Royalty payments made by the Assignee.  The fees for such independent
auditing firm shall be borne by the Assignor, unless the independent auditing
firm finds a material discrepancy (5% or more) in the Royalty payments.




7.4

In the event that the Assignee fails to pay the Royalty payment set forth
herein, then the Assignor shall have the right to collect the amount due, plus a
non-compensatory fine equivalent to 12% (twelve percent) of the GORR outstanding
amount, per year.







Article 8

INDEMNIFICATION AND LEGAL PROCEEDINGS




8.1

Indemnification.   The Parties hereto agree to indemnify and save harmless the
other Parties hereto and including, where applicable, their respective
affiliates, directors, officers, employees and agents (each such party being an
“Indemnified Party”) harmless from and against and agree to be liable for any
and all losses, claims, actions, suits, proceedings, damages, liabilities or
expenses of whatever nature or kind, including any investigation expenses
incurred by any Indemnified Party, to which an Indemnified Party may become
subject by reason of the terms and conditions of this Agreement.




8.2

No Indemnification.   This indemnity will not apply in respect of an Indemnified
Party in the event and to the extent that a court of competent jurisdiction in a
final judgment shall determine that the Indemnified Party was grossly negligent
or guilty of wilful misconduct.




8.3

Claim of Indemnification.   The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.




8.4

Notice of Claim.   In case any action is brought against an Indemnified Party in
respect of which indemnity may be sought against any of the Parties hereto, the
Indemnified Party will give the relevant Party hereto prompt written notice of
any such action of which the Indemnified Party has knowledge and such Party will
undertake the investigation and defense thereof on behalf of the Indemnified
Party, including the prompt consulting of counsel acceptable to the Indemnified
Party affected and the payment of all expenses.  Failure by the Indemnified
Party to so notify shall not relieve any Party hereto of such Party’s obligation
of indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by any Party hereto of substantive rights or defenses.




8.5

Settlement.   No admission of liability and no settlement of any action shall be
made without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonably withheld.




8.6

Legal Proceedings.   Notwithstanding that the relevant Party hereto will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:




(a)

such counsel has been authorized by the relevant Party hereto;




(b)

the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;




(c)

the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or




(d)

there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.




8.7

Contribution.   If for any reason other than the gross negligence or bad faith
of the Indemnified Party being the primary cause of the loss claim, damage,
liability, cost or expense, the foregoing indemnification is unavailable to the
Indemnified Party or insufficient to hold them harmless, the relevant Party
hereto shall contribute to the amount paid or payable by the Indemnified Party
as a result of any and all such losses, claim, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by any Party hereto on the one hand and the Indemnified Party on the other, but
also the relative fault of the Parties and other equitable considerations which
may be relevant.  Notwithstanding the foregoing, the relevant Party hereto shall
in any event contribute to the amount paid or payable by the Indemnified Party,
as a result of the loss, claim, damage, liability, cost or expense (other than a
loss, claim, damage, liability, cost or expenses, the primary cause of which is
the gross negligence or bad faith of the Indemnified Party), any excess of such
amount over the amount of the fees actually received by the Indemnified Party
hereunder.







Article 9

NON-DISCLOSURE




9.1

Public Announcements and Disclosure to Regulatory Authorities.   All information
relating to the Assignment Agreement and the transaction contemplated therein
shall be treated as confidential and no public disclosure shall be made by any
Party without the prior approval of the Assignor and the Assignee.
 Notwithstanding the provisions of this Article, the Parties hereto agree to
make such public announcements and disclosure to the Regulatory Authorities of
this Assignment Agreement promptly upon its execution all in accordance with the
requirements of applicable securities legislation and regulations.







Article 10

TRANSFERS




10.1

Transfer of Interest in the Option.   After the Closing, the Assignee may sell,
assign, transfer or dispose of its interest in the Option without restriction
from the Assignor, provided that the third party acquiring such Assignee’s
interest shall irrevocably and expressly assume the obligation to (i) make the
Royalty payments to the Assignor, and (ii) perform any and all obligations
contemplated in this Assignment Agreement that shall survive its termination or
the Closing.







Article 11

ASSIGNMENT




11.1

Assignment.   Save and except as provided herein, no Party hereto may sell,
assign, pledge or mortgage or otherwise encumber all or any part of its
respective interest herein without the prior written consent of the other Party
hereto, which consent shall not be unreasonably withheld.








5














Article 12

FORCE MAJEURE




12.1

Events.   If any Party hereto is at any time prevented or delayed in complying
with any provisions of this Agreement by reason of strikes, walk-outs, labour
shortages, power shortages, fires, wars, acts of God, earthquakes, storms,
floods, explosions, accidents, protests or demonstrations by environmental
lobbyists or native rights groups, delays in transportation, breakdown of
machinery, inability to obtain necessary materials in the open market,
unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.




12.2

Notice.   A Party shall, within seven calendar days, give notice to the other
Party of each event of force majeure under subsection 12.1 hereinabove, and upon
cessation of such event shall furnish the other Party with notice of that event
together with particulars of the number of days by which the obligations of that
Party hereunder have been extended by virtue of such event of force majeure and
all preceding events of force majeure.







Article 13

NOTICE




13.1

Notice.   Each notice, demand or other communication required or permitted to be
given under this Assignment Agreement shall be in writing and shall be sent by
prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above.  The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.




13.2

Change of Address.   Either Party may at any time and from time to time notify
the other Party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.







Article 14

GENERAL PROVISIONS




14.1

Entire Agreement.   This Assignment Agreement constitutes the entire agreement
to date between the Parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Assignment Agreement.




14.2

Enurement.   This Assignment Agreement will enure to the benefit of and will be
binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.




14.3

Schedules.   The Schedules to this Assignment Agreement are hereby incorporated
by reference into this Assignment Agreement in its entirety.




14.4

Time of the Essence.   Time will be of the essence of this Assignment Agreement.




14.5

Applicable Law.   The situs of this Assignment Agreement is Reno, Nevada, and
for all purposes this Assignment Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
State of Nevada.




14.6

Further Assurances.   The Parties hereto hereby, jointly and severally, covenant
and agree to forthwith, upon request, execute and deliver, or cause to be
executed and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties hereto in order to carry out the
true nature and intent of this Assignment Agreement.




14.7

Severability and Construction.   Each Article, section, paragraph, term and
provision of this Assignment Agreement, and any portion thereof, shall be
considered severable, and if, for any reason, any portion of this Assignment
Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation in a final unappealable
ruling issued by any court, agency or tribunal with valid jurisdiction in a
proceeding to any of the Parties hereto is a party, that ruling shall not impair
the operation of, or have any other effect upon, such other portions of this
Assignment Agreement as may remain otherwise intelligible (all of which shall
remain binding on the Parties and continue to be given full force and agreement
as of the date upon which the ruling becomes final).




14.8

Captions.   The captions, section numbers, Article numbers and Schedule numbers
appearing in this Assignment Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Assignment Agreement nor in any way affect this Assignment Agreement.




14.9

Currency.   Unless otherwise stipulated, all references to money amounts herein
shall be in lawful money of the United States.




14.10

Counterparts.   This Assignment Agreement may be signed by the Parties hereto in
as many counterparts as may be necessary, and via facsimile if necessary, each
of which so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the effective Execution Date as set forth on the
front page of this Assignment Agreement.




14.11

No Partnership or Agency.   The Parties hereto have not created a partnership
and nothing contained in this Assignment Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever.  No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.




14.12

Consents and Waivers.   No consent or waiver expressed or implied by either
Party hereto in respect of any breach or default by any other Party in the
performance by such other of its obligations hereunder shall:




(a)

be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;




(b)

be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;




(c)

constitute a general waiver under this Assignment Agreement; or




(d)

eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.







IN WITNESS WHEREOF each of the Parties hereto has hereunto set its seal by the
hand of its duly authorized signatory as of the Execution Date as set forth on
the front page of this Assignment Agreement.







INTERNATIONAL MINERAL RESOURCES LTD.







Per:

/s/ T. Barry Dempsey






Authorized Signatory




T. Barry Dempsey - For: Cocaburn Directors Ltd.




Director of International Mineral Resources, Ltd.

(print name and title)







LAKEFIELD VENTURES, INC.







Per:

/s/ Michael Iverson




Authorized Signatory




Michael Iverson, President




(print name and title)











6














SCHEDULE “A”




This is Schedule “A” to that certain Assignment Agreement among International
Mineral Resources Ltd. and Lakefield Ventures, Inc., dated September 22, 2005










OFFICER’S CERTIFICATE OF UNITED ENERGY METALS S.A.










I, JULIO CÉSAR PULISICH, the President and a Director of UNITED ENERGY METALS
S.A. (the “Company”), do hereby certify that the representations, warranties and
covenants of the Company provided in the Option Agreement entered into between
the Company and International Mineral Resources Ltd., dated September 21, 2005
are true and correct at and as of the Closing Date of this Assignment Agreement.







WITNESS my hand at Ciudad Mendoza, Mendoza, Argentina, on this

 day of



, 2005.












    

Julio César Pulisich

President and a Director

__________











7











SCHEDULE “B”




This is Schedule “B” to that certain Assignment Agreement among International
Mineral Resources Ltd. and Lakefield Ventures, Inc., dated September 22, 2005










1.

For the purposes of this Agreement, the term “Net Smelter Returns” shall mean
the net proceeds actually paid to the Company from the sale by the Company of
minerals mined and removed from the Property, after deduction of the following:

(a)

smelting costs, treatment charges and penalties including, but not being limited
to, metal losses, penalties for impurities and charges for refining, selling and
handling by the smelter, refinery or other purchaser; provided, however, in the
case of leaching operations or other solution mining or beneficiation
techniques, where the metal being treated is precipitated or otherwise directly
derived from such leach solution, all processing and recovery costs incurred by
the Company, beyond the point at which the metal being treated is in solution,
shall be considered as treatment charges;

(b)

costs of handling, transporting and insuring ores, minerals and other materials
or concentrates from the Property or from a concentrator, whether situated on or
off the Property, to a smelter, refinery or other place of treatment; and

(c)

ad valorem taxes and taxes based upon production, but not income taxes.

In the event the Company commingles minerals from the Property with minerals
from other properties, the Company shall establish procedures, in accordance
with sound mining and metallurgical techniques, for determining the proportional
amount of the total recoverable metal content in the commingled minerals
attributable to the input from each of the properties by calculating the same on
a metallurgical basis, in accordance with sampling schedules and mining
efficiency experience, so that production royalties applicable to minerals
produced from the Property may reasonably be determined.



